

Exhibit 10.2
RETENTION AND CONFIDENTIALITY AGREEMENT
This Agreement is effective as of May 1, 2013 (the "Effective Date") between
Noble Energy, Inc. (the "Company") and the employee who signs below (the
"Employee").
RECITALS



1

--------------------------------------------------------------------------------



WHEREAS, the Company is an independent energy company engaged in worldwide oil
and gas exploration and production (the "Business").


WHEREAS, Employee is a Senior Vice President for the Company, serves in a key
position of trust for the Company, is integral to the successful operation of
the Business, is highly skilled and has substantial knowledge of Company
operations, and is a shareholder of the Company.
WHEREAS, the Company desires to provide the benefits contained in this Agreement
to Employee in recognition of his past contributions and as an incentive to
maintain his employment through the Retention Period (as defined below).
WHEREAS, in exchange for these benefits, Employee desires to enter into this
Agreement to protect the Company's Business, Confidential Information (as
defined below), employee and other stockholder relations, and goodwill, and
other legitimate interests.
NOW, THEREFORE, in consideration of the mutual promises below and for other
valuable consideration, the parties agree to the following terms:
TERMS
1.    Retention Agreements.
(a)Mutual Agreements. The Company shall provide Employee with an opportunity to
receive the Post-Termination Vesting Benefits (as defined below) and, in
exchange, Employee shall use his best efforts in carrying out his duties,
responsibilities, and authorities for the Company and to increase the Company's
future performance, create enhanced profitability and value for the Business,
protect the Company's Confidential Information, and enhance the Company's
employee and other stockholder relations, goodwill, and other legitimate
interests.
(b)Retention Period. In exchange for Post-Termination Vesting Benefits and the
Company's other promises in this Agreement, Employee shall continue his
employment with the Company through June 30, 2014 or such earlier date in 2014
agreed to by the parties (the "Retention Period").
(c)Post-Termination Vesting of Equity Awards. Employee has previously received
the following grants of stock options and restricted stock from the Company (the
"Equity Awards"): (i) stock options granted pursuant to the 2011 Nonqualified
Stock Option Agreement, the 2012 Nonqualified Stock Option Agreement and the
2013 Nonqualified Stock Option Agreement between Employee and the Company,
collectively

2

--------------------------------------------------------------------------------



(the "Options"); (ii) restricted stock awards granted pursuant to the 2011
Restricted Stock Agreement, the 2012 Restricted Stock Agreement, and the 2013
Restricted Stock Agreement [2-Year Time Vested] between Employee and the Company
(the "Restricted Stock Awards"); and (iii) a restricted stock award granted
pursuant to the 2013 Restricted Stock Agreement [3-Year Performance Vested]
between Employee and the Company (the "2013 Performance Award"). Any other
provision of the applicable award agreements or plan documents to the contrary
notwithstanding, if Employee continues his employment with the Company
throughout the Retention Period and complies with all other terms and conditions
of this Agreement during the Retention Period and thereafter, Employee will be
deemed to have continued employment with the Company after his actual
termination of employment at the end of the Retention Period until February 1,
2016 (or if earlier until the date he is no longer in compliance with the terms
and conditions of this Agreement) solely for the limited purposes of:
(A)allowing the portions of the Options that are not vested or exercisable as of
the last day of the Retention Period (the "Nonvested Options") to continue in
effect after Employee is no longer actually employed by the Company even though
Nonvested Options otherwise would be forfeited at such time, and allowing the
Nonvested Options to continue to vest and become exercisable in accordance with
their terms as if Employee was still employed; provided, however, that (I) with
respect to each portion of a Nonvested Option that becomes vested and
exercisable after the end of the Retention Period, the applicable five-year
exercise period allowed upon Retirement as set forth in the applicable Option
agreement shall be determined as though the date that any such portion vests and
becomes exercisable was the Employee's actual date of Retirement so that the
Employee is allowed five years in which to exercise after vesting (but in no
event shall such exercise period extend beyond the end of the ten-year term set
forth in such Option agreement), (II) if Employee's death occurs after the end
of the Retention Period but prior to February 1, 2016, then with respect to any
portion of an Option not yet vested and exercisable, Employee will be treated as
having terminated employment on the date of his death, and any provisions
accelerating vesting upon death in the respective Option agreements will apply,
and (III) the disability provisions in any of the respective Option agreements
shall no longer apply after Employee's actual termination of employment;
(B)delaying the forfeiture of and continuing the restricted period applicable to
shares granted under the Restricted Stock Awards that were not vested as of the
end of the Retention Period so that the shares will vest in accordance with the
terms of the respective agreements if Employee continues in compliance with the
terms and conditions of this Agreement until any such vesting event; provided,
however, that (I) any accumulated dividends payable pursuant to said Awards upon
vesting will be paid to Employee no later than March 15, 2015 or the date set
forth in the award agreement if earlier, (II) if Employee's death occurs after
the end of the Retention Period but on or before vesting of an Award, Employee
will be treated as having terminated employment on the date of his death and the
provisions applicable upon death while employed in the award agreements will
apply, and (III) the disability provisions in the award

3

--------------------------------------------------------------------------------



agreements shall no longer apply after Employee's actual termination of
employment, but if after the end of the Retention Period the Committee
determines in its sole discretion that due to Employee's physical or mental
incapacity, there is no substantial likelihood that Employee could fail to
comply with the restrictive covenants in paragraphs 2 or 4 of the Agreement, the
Committee may accelerate the vesting date of the remaining shares subject to any
or all of such Awards.
(C)    delaying the forfeiture of and continuing the restricted period
applicable to shares granted under the 2013 Performance Award so that the shares
may vest pursuant to the terms of the applicable award agreement as if Employee
was still employed on the "Vesting Date" as defined in the award agreement;
provided, however, that (I) any accumulated dividends payable pursuant to said
Award upon vesting will be paid to Employee no later than March 15, 2016 or the
date set forth in the award agreement if earlier, (II) if Employee's death
occurs after the end of the Retention Period but on or before February 1, 2016,
Employee will be treated as having terminated employment on the date of his
death and the provisions applicable upon death while employed in the award
agreement will apply, and (III) the disability provisions in the award agreement
for the 2013 Performance Award shall no longer apply after Employee's actual
termination of employment.
(d)    Termination Prior to End of Retention Period. If Employee's employment
with the Company terminates for any reason prior to June 30, 2014 without the
written consent of the Company, which consent shall be in the Company's sole and
absolute discretion, or if the Company terminates Employee's employment for
cause as determined by the Company in its sole and absolute discretion, Employee
shall not be entitled to the Post-Termination Vesting Benefits but the remaining
provisions of this Agreement shall remain in effect. Nothing in this Agreement
shall supersede, nullify, or affect in any way the Company's rights under the
"Compensation Recoupment" provision or any other provision of its Code of
Business Conduct and Ethics.
2.    Confidential Information.    "Confidential Information" includes all of
the Company's confidential or proprietary information, trade secrets (as defined
by applicable law), and other information used in the Business providing a
competitive advantage but not generally known by competitors, and does not
include any information in the public domain and readily available to
competitors through no wrongful act of Employee. Employee acknowledges and
agrees that (a) the Company has expended, and continues to expend, significant
efforts and resources to develop its Confidential Information; (b) the Company's
Confidential Information builds its goodwill with its employees and other
stockholders and gives it a competitive advantage in its industry; (c) the
Company has provided Confidential Information to Employee before the Effective
Date although it was not legally or contractually obligated to do so; (d) as a
result of its Business, the Company continually develops new and additional
Confidential Information; and (e) Employee has no legal or contractual right to
receive such new and additional Confidential Information outside of this
Agreement. The Company promises to provide Employee with access to this new and
additional Confidential Information that has not been previously disclosed
throughout the Retention Period relating to his responsibilities. In exchange,
Employee promises at all times to hold in strictest confidence, and not to
disclose or

4

--------------------------------------------------------------------------------





use, any Confidential Information (regardless of when disclosed to him) except
for the Company's benefit. Promptly upon the Company's request, and immediately
upon any termination of employment, Employee shall return to the Company, and
shall not directly or indirectly keep or deliver to anyone else any Confidential
Information (including any copies of Confidential Information) or any devices
storing Confidential Information.
3.Inventions. All discoveries, inventions, improvements, trade secrets (as
defined by applicable law), know-how, works of authorship, or other intellectual
property conceived, created, written, developed, or first reduced to practice by
Employee before or after the Effective Date, alone or jointly, while performing
services for the Company ("Inventions") shall be the Company's sole and
exclusive property. All original works of authorship protectable by copyright
that are produced by Employee while performing services for the Company shall be
"works made for hire" as defined in the United States Copyright Act (l7 U.S.C. §
101), and, to the extent that any such works are not works made for hire,
Employee assigns without further consideration all right, title, and interest in
such works to the Company.
4.Non-Competition and Non-Solicitation Restrictive Covenants.
(a)Acknowledgements. Employee acknowledges that (i) this Agreement entitles him
to receive previously undisclosed Confidential Information which could be used
by the Company's competitors to irreparably harm its competitive position and to
receive Post-Termination Vesting Benefits designed to increase his ownership
interest in the Company and protect the Company's goodwill; (ii) it would be
virtually impossible for him to ignore his knowledge of the Company's
Confidential Information if he competed against the Company; and (iii) a
prohibition against his competing with the Company for a reasonable period of
time and within a reasonable geographic area is therefore appropriate for the
protection of the Company's Confidential Information, employee and other
stockholder relations, goodwill, and other legitimate business interests.
(b)Non-Competition and Non-Solicitation. During the Retention Period through
February 1, 2016, Employee shall not directly or indirectly, without prior
written consent from the Company's Board of Directors, (i) have any ownership
interest in, or serve as an officer, director, independent consultant,
contractor, employee, lender or in any other capacity, for any individual or
entity that competes with the Company in the Business in any county or parish
within the United States, and each county, parish, or similar regional
subdivision in any foreign country, where Employee worked for the Company in the
Business; (ii) solicit, canvass, or accept any business or services offered by
the Company for the benefit of any individual or entity that competes with the
Company in any manner related to the Business in the area just specified; (iii)
solicit, encourage, facilitate, or induce any employees, other stockholders,
service-providers, or licensees of the Company to breach any agreement or
contract with, or discontinue or curtail his, her, or its business relationships
with, the Company; or (iv) solicit, hire, or otherwise engage any person who is
an employee of the Company, or was an employee of the Company, at any time in
the one year preceding the solicitation, hiring, or engagement.

5

--------------------------------------------------------------------------------



(c)    Survival and Enforcement of Covenants; Remedies.    Employee's covenants
in paragraphs 2, 3, and 4 shall survive any termination of this Agreement and
his employment with the Company, shall be construed as agreements independent of
any other provision of this Agreement, and the existence of any claim or cause
of action of Employee against the Company (under this Agreement or otherwise)
shall not constitute a defense to the Company's enforcement of those covenants.
Employee acknowledges and agrees that (i) his covenants in paragraph 4 are
ancillary to the otherwise enforceable agreements by the Company under paragraph
2 to provide him with previously undisclosed Confidential Information and by him
not to improperly use disclose same, and the Company's agreement to provide him
with the Post-Termination Vesting Benefits in the Equity Awards, and are
supported by independent, valuable consideration; and (ii) the restraints in
those covenants are reasonable and do not include any greater restraint than is
reasonably necessary to protect the Company's Confidential Information,
goodwill, and other legitimate business interests. If Employee breaches or
threatens to breach any such covenants, the Company shall be entitled to
equitable relief (without the need to post a bond or prove actual damages) by
temporary restraining order, temporary injunction, or permanent injunction or
otherwise, in addition to all other legal and equitable relief to which it may
be entitled, including any and all monetary damages which the Company may incur
as a result of such breach, violation, or threatened breach or violation.
Finally, Employee irrevocably waives any right to challenge the validity or
enforceability of such obligations or covenants.
5.    Miscellaneous; Jury-Trial Waiver. This Agreement constitutes the entire
agreement between the parties pertaining to its subject matters and supersedes
all prior and contemporaneous agreements between the parties pertaining to such
subject matters. No provision of this Agreement may be amended or waived unless
in a writing signed by both parties. Employee agrees that the Company has not
made any representation to him concerning this Agreement that is not expressed
in this Agreement, and that, in signing this Agreement, he is not relying on any
such representation but is instead relying solely on his own judgment. This
Agreement shall be governed by the laws of the State of Texas without regard to
its rules regarding conflicts of laws. Exclusive venue for any claim between the
parties arising out of or related to this Agreement is in any court of competent
jurisdiction that regularly conducts proceedings in Harris County, Texas. The
terms of this Agreement shall bind and inure to the benefit of the parties and
their respective successors and permitted assigns. The Company may assign this
Agreement without Employee's further consent but Employee may not assign this
Agreement without the Company's further consent. No waiver of any provision of
this Agreement shall be deemed a waiver of any other provision of this Agreement
or any other or subsequent breach of this Agreement. The Company's affiliates
shall be included within the meaning of "Company" in this Agreement and may
enforce this Agreement as intended third-party beneficiaries. The provisions of
this Agreement shall be severable, and if provision is determined by a court of
competent jurisdiction to be unenforceable, the remaining provisions shall
nevertheless be binding and enforceable. If any provision of this Agreement is
so deemed unenforceable, the court shall reform such provision to the extent
necessary to cause it to be enforceable to the maximum extent permitted by law.
Notwithstanding any other provision of this Agreement, Employee's employment
with the Company is for an unspecified duration, constitutes at-will employment,
and may be terminated for any reason or no reason and with or without cause.
EACH PARTY IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY

6

--------------------------------------------------------------------------------



WITH RESPECT TO ANY CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT AGAINST
THE OTHER PARTY AND ITS AFFILIATES.


 
 
AGREED TO AS OF THE EFFECTIVE DATE
 
 
 
 
 
NOBLE ENERGY, INC
 
EMPLOYEE
 
 
 
 
 
By: /s/ Charles D. Davidson
 
By: /s/ Ted D. Brown
Print Name: Charles D. Davidson
Print Name: Ted D. Brown
Title: Chairman and CEO
 
 
 




7